EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement Form S-8 pertaining to the Intel Corporation Sheltered Employee Retirement PlanPlus of our reports dated February 19, 2013, with respect to the consolidated financial statements and schedule of Intel Corporation, and the effectiveness of internal control over financial reporting of Intel Corporation included in its Annual Report (Form 10-K) for the year ended December 29, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Jose, California October 28, 2013
